 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,                   Case No.: 2:17-cr-00335-JAD-CWH

 4                    Plaintiff,

 5                       vs.                                  ORDER
                                                     RE: MOTION TO WITHDRAW
 6   EMMETT ALVIN MONSON,                             AS ATTORNEY OF RECORD

 7                   Defendant.                              ECF No. 9

 8

 9         IT IS HEREBY ORDERED that Steven W. Myhre, Assistant United States

10 Attorney is withdrawn as attorney of record for the Government.

11         IT IS FURTHER ORDERED that Steven W. Myhre shall be removed from the

12 CM/ECF service list in this case.

13
           1/7/2020
14 Dated: ___________________          ___________________________________________
                                       HONORABLE JENNIFER A. DORSEY
15                                     United States District Court Judge

16

17

18

19

20

21

22

23

24
